Clareson, J.
At the close of plaintiff’s evidence, and at the close of all evidence, the defendant in the court below made motions for judgment as in case of nonsuit. C. S., 567. The court below overruled these motions and in this we can see no error. We think the vital question in this controversy: Was there a contract entered into between plaintiff and defendant in reference to the $5,000 policy of insurance for which plaintiff sues to recover from the defendant in this action? We think so. The court below on this aspect charged the jury correctly: “A contract of insurance is the same as any other contract. That is, in order to constitute a contract of insurance there must be an offer and an acceptance. A contract is an agreement between two or more persons upon sufficient consideration to do or to refrain from doing a particular act.”
In Overall Co. v. Holmes, 186 N. C., 428 (431-2), a contract, citing numerous authorities, is defined as follows: “A contract is ‘an agreement, upon sufficient consideration, to do or not to do a particular thing.’ 2 Blackstone Com., p. 442. There is no contract unless the parties assent to the same thing in the same sense. A contract is the agreement of two minds — the coming together of two minds on a thing done or to be done. ‘A contract, express or implied, executed or executory, results from the concurrence of minds of two or more persons, and its legal consequences are not dependent upon the impressions or understandings of one alone of the parties to it. It is not what either thinks, but what both agree.’” Jernigan v. Insurance Co., 202 N. C., 677 (679).
It is well settled that where the contract is not ambiguous, the construction is a matter of law for the courts to determine. Courts will generally adopt a party’s construction of a contract. Attendant circumstances, party’s relation and object in view should be considered, if necessary, in interpreting a written contract. Neither court nor jury may disregard a contract expressed in plain and unambiguous language. The courts’ province is to construe, not make contracts for parties, and courts cannot relieve a party from a contract because it is a hard one. An agent can, under certain circumstances, contract for the principal.
Hoke, J., in Powell v. Lumber Co., 168 N. C., p. 635, speaking to the subject, says: “A general agent is said to be one who is authorized to act for his principal in all matters concerning a particular business or employment of a particular nature. Tiffany on Agency, p. 191. And it is the recognized rule that such an agent may usually bind his principal as to all acts within the scope of his agency, including not only the authority actually conferred, but such as is usually ‘confided to an agent employed to transact the business which is given him to do,’ and it is held that, as to third persons, this real and apparent authority is one and the same, and may not be restricted by special or private in*271structions of tbe principal unless tbe limitations sought to be placed upon it are known to sucb persons or tbe act or power in question is of sucb an unusual character as to put a man of reasonable business prudence upon inquiry as to tbe existence of tbe particular authority claimed (citing authorities). Tbe power of an agent, then, to bind bis principal may include not only tbe authority actually conferred, but tbe authority implied as usual and necessary to tbe proper performance of tbe work entrusted to him, and it may be further extended by reason of acts indicating authority, which tbe principal has approved or knowingly, or at times, even negligently permitted tbe agent to do in tbe course of bis employment,” citing numerous authorities. Bobbitt v. Land Co., 191 N. C., 323 (328); Maxwell v. Distributing Co., 204 N. C., 309 (317-18); Charleston and Western Carolina Railway Co. v. Robt. G. Lassiter & Co., a Corporation, et al., 207 N. C., 408. The record states tbe corporation in some places as Hagood Realty and Insurance Co., Inc., and also Tbe Hagood Realty Co., Inc., we will call it tbe Hagood Realty Company.
About 3 o’clock in tbe morning of 9 December, 1931, tbe plaintiff’s stock of goods in its store at New Bern, North Carolina, value at tbe time of tbe fire about $80,000, was practically totally destroyed; only a salvage of about $50.00. Including tbe $5,000, tbe amount tbe insurance companies carried on tbe stock was $35,000. This action is brought to recover on tbe $5,000 policy of insurance on tbe stock of goods which plaintiff contended it held in tbe defendant company. It may not be amiss to say that tbe fact of tbe fire cannot determine tbe controversy, it is tbe contract between tbe parties. Tbe different aspects of evidence bearing on tbe contract suggest certain questions involved. Did tbe Hagood Eealty Company, under tbe terms of tbe contract entered into between it and tbe plaintiff in March, 1931, have tbe authority to issue tbe policy of insurance in tbe defendant company, and did plaintiff ratify tbe transaction for which this action is instituted? We think so. Tbe facts in evidence bearing on this aspect: Tbe Hagood Eealty Company, in March, 1931, was a going concern in New Bern, North Carolina, dealing in real estate and insurance business. B. E. Hagood was its president, W. Mac Jordan was tbe manager of plaintiff’s store at New Bern, North Carolina, which opened for business about 10 March, 1931. It bad a full stock of goods when tbe store was opened, and merchandise was coming in every day. Immediately after tbe store opened, Jordan was instructed by plaintiff to insure tbe stock of goods for approximately $35,000; be met Hagood about tbe middle of March, 1931. Jordan testified, in part: “Q. What conversation, if any, did you have with him with reference to covering this stock of goods with fire insurance ? A. I instructed Mr. Hagood that I wished him to insure *272us for $15,000; that I would leave the companies up to him; that I wanted to he fully insured for one year. Mr. Hagood was president of tbe Hagood Realty Company;, which was engaged in real estate and insurance together. Q. Subsequent to this conversation you have mentioned, did the Hagood Realty Company deliver to you policy of fire insurance on Belk’s stock there in New Bern? A. Yes. The amount of the policies delivered to me by the Hagood Realty Company was $15,000. I don’t recall the names of the fire insurance companies that issued the policies.” (Italics ours.)
The premiums were paid by plaintiff company to the Hagood Realty Company — policies for $5,000 each in the Great National, United Fireman, and Royal Exchange for one year were issued and turned over to plaintiff on the stock of goods. The Hagood Realty Company was agent for all these companies. Hagood corroborated Jordan: "He told me to write $15,000 for one year. He did not tell me what companies to write it in. Q. What was said, if anything, as to the com-jtanies? A. Nothing was mentioned about the companies, not by him. No, I did not mention anything about the companies. Q. After that conversation, what was done by you or by the Hagood Realty Company with reference to issuing fire insurance on this stock of goods? A. We wrote $15,000 — three different policies. Q. Did you render a bill to the Belk Store for the premium on the three policies? A. Yes. Q. Was that bill paid? A. Yes.”
On 8 April, 1931, the George Washington Eire Insurance Company, the defendant, appointed the Hagood Realty Company, agent, to write insurance for its company: “With full power, during the pleasure of the company, to receive proposals for insurance against loss or damage on property located in New Bern, North Carolina, and vicinity, to receive premiums therefor, and to> countersign and issue policies of insurance thereon, signed hy the president and secretary of the said George Washington Fire Insurance Company, and consent to transfers thereof, make endorsements thereon, and renew the same, subject to the rules and regulations of said company, and to such instructions as may from time to time be given by its officers, general or special agents.”
Hagood testified: “After the delivery of the power of attorney to me, the defendant delivered into my possession certain of its policy forms. These were delivered during that month. In other words, the stuff came along about the same time. I think I received about twenty-five. Under that power of attorney the Hagood Realty Company issued policies of insurance on behalf of the George Washington Eire Insurance Company. Q. How many of these policies were issued prior to 1 December, 1931? A. I would say some thirty-odd.”
*273On 5 December, 1931, tbe Hagood Realty Company bad information tbat tbe Great National Insurance Company was brolc'e (tbe State Insurance Commissioner bad informed it of tbis fact). Hagood further testified: “Q. Now, please state wbat, if anything, was done by you or by tbe Hagood Realty Company concerning tbe cancellation of tbis $5,000 National policy? A. ¥e canceled tbat on our books and issued $5,000 in tbe George Washington Eire Insurance Company. Tbat was done on 5 December, 1931, and tbe George Washington policy was issued on tbe same date. Tbis George Washington policy is tbe policy which we issued on 5 December, 1931. Mr. Hall issued tbe policy at my instructions. I saw him issue it. I know bis bandwriting. Tbe name of Charles H. Hall appearing on tbis policy is bis genuine signature.” He was manager of tbe Insurance Department. Tbe Hagood Realty Company canceled tbe Great National Insurance Company’s policy and issued immediately a policy in tbe defendant company to plaintiff for $5,000, and wrote tbe following letter: “George Washington Eire Insurance Company, Greensboro, North Carolina. Hagood Realty Co., Inc., Agents, Mr. Mae Jordan, Mgr. Belk’s Department Stores, New Bern, N. C. 5 December, 1931. ‘Dear Sir: We enclose George Washington Policy No. 173160. Tbis policy is to replace Great National Policy No. 2409, tbis is being done by order of tbe State Insurance Commissioner. Please return Great National policy No. 2409. Yery truly yours, Hagood Realty Company, Chas. H. Hall, Insurance Department.” Tbe envelope bearing tbe following address: “Belk’s Department Stores, New Bern, N. C., Mr. Mac Jordan, Mgr.,” and bearing postmark as follows: “New Bern, N. O., Dee. 7, 1931, 10 P.M.” Tbe upper left-hand corner of tbe envelope is torn off so tbat no return address appears on tbe envelope. Tbe right-band end of tbe envelope is cut so tbat no stamp appears, although there are six black marks appearing to be tbe ends of a stamp cancellation mark. Tbe contention of defendant was to tbe effect tbat no such transaction ever occurred at tbe time and in tbe way and manner as alleged by plaintiff. Tbis was left to tbe jury under proper instructions by tbe court below. Tbe fire occurred about 3 o’clock on Wednesday morning, 9 December, after tbe letter and policy were mailed to plaintiff, as contended by it. On tbe afternoon of 9 December, 1931, Jordan testified, in part: “Yes, tbe first time I saw tbis George Washington Eire Insurance policy was tbe afternoon of 9 December, after tbe fire. It was contained in the envelope tbat has been put in evidence. At tbe time tbe envelope came to me, it was unopened. Mr. Brooks and I- opened it tbat afternoon. Mr. Brooks said be got it out of tbe post office. I imagine be got it out of tbe post office a few minutes before.”
*274The Hagood Realty Company, on 9 December, 1931, gaye full notice to defendant of the loss. H. A. McLaurin, auditor for plaintiff, testified in part: “As I remember, he brought back all policies that were with the papers. These included the George 'Washington Eire Insurance Policy and the Great National Insurance Policy. I had no conversation that I remember with either Mr. Hagood or Mr. Mac Jordan about these policies.' I did not do anything about them except keep them in my desk or safe, where, in case the others were paid, I would return them to the companies when paid. I filed proof of loss with the George Washington Eire Insurance Company. We did not file proof of loss with the Great National. Q. Why did you not file one with the Great National? A. There were loss forms prepared and sent to us for the George Washington Eire Insurance Company for execution, to be signed by Mr. Belk. After I had these signed, they were returned to the proper parties and there was no proof of loss on the Great National policy. We elected not to file proof of loss with the Great National Eire Insurance Company.”
The principle governing the facts here are fully set forth in 2 Couch Oyc. of Insurance Law, part of section 480 (pp. 1361-2-3-4) : “If a party insures for another as principal, without the latter’s prior authority or consent, the intended principal may, if the principal has not previously withdrawn from the contract, adopt and ratify the unauthorized act, in which case the ratification is equivalent to a prior authority, and this, according to the weight of authority, even after loss, or payment of the loss to the agent, in which case the agent receiving the money holds it for the owner’s benefit, and notwithstanding the premium was not paid prior to loss, although the contrary also has been held, as to the latter point. The party ratifying must be fully apprised of his rights, and have full knowledge of all the material facts; otherwise, the confirmation cannot be held binding. Again, an insurance policy can only be ratified by the person on whose account it was intentionally made. And the ratification must be established, the mere fact that the contract is beneficial not being conclusive. However, a neglect on the part of the principal to disaffirm an agent’s act, on receiving notice thereof from the agent, raises a presumption of a ratification of what the agent has done, although such notice, in order for subsequent silence to effect a ratification, must not be delayed until an election to approve or disapprove would be attended with no advantage to the principal. And although the insured cannot ratify in part and reject in part, but must adopt as a whole, or not at all, yet there may be a conditional ratification dependent upon a contingency. Acceptance and retention by the insured of policies procured by its agent, as a substitute for others previously obtained in a company deemed unstable, ratified the agent's act *275and precludes recovery on the original policies(Italics ours.) Rose Inn Corp. v. National Union Fire Ins. Co. et al. (N. Y.), 179 N. E. Rep., 256.
The defendant, at the conclusion of plaintiff’s evidence, introduced as a witness, J. W. McAllister, who testified as follows: “On 23 November, 1931, I was president of the George Washington Fire Insurance Company. As president, on that date, I wrote the Hagood Realty Company a letter. This is a copy of it: 'George Washington Fire Insurance Company, Greensboro, North Carolina, 23 November, 1931, Hagood Realty Company, New Pern, North Carolina. Dear Sirs: Our Special Agent, Mr. Mowery, wrote you on November 16th, also wired you on November 21st in regard to payment of your balances due the George Washington Fire Insurance Company. As we have no reply to either of these communications, we are going to have to ask that you not write any more business in the George Washington until your account is brought up to date. If you cannot send us a check promptly in payment of these balances, we must ask you to cancel sufficient liability to clear the account. We are sorry indeed to have to take the above action, but we cannot afford to have our balances accumulate in this manner, nor can we afford to have our special agents make expensive trips to New Bern in order to collect these accounts. We trust that you will give this matter your immediate attention and let us have prompt reply. Yery truly yours, President. JWMcA/W.’ ”
“Defendant offers in evidence paragraph No. 2 of the amendment to the answer, which is as follows: 'That at the time of the alleged issuance of the policy, which is the subject of this action, the plaintiff had outstanding upon its stock of merchandise insurance for the following amounts, in the following named companies, disregarding the policy in the Great National Fire Insurance Company referred to in the complaint: Northwestern Mutual Fire Insurance Company, $10,000; Piedmont Fire Insurance Company, $10,000; Royal Exchange Assurance Company, $5,000; Dixie Fire Insurance Company, $5,000.’ Defendant also offered in evidence the paragraph of the reply admitting that the plaintiff had $25,000 of other insurance.” On the first aspect, the plaintiff introduced evidence to the effect that at the time the Hagood Realty Company issued the policy in defendant’s company to plaintiff, it had a power of attorney from defendant, giving authority, and the policies of insurance the company sent it from defendant were not recalled until after the fire.
Hagood testified: “Q. How many of these policies were issued prior to I December, 1931? A. I would say some thirty-odd. Someone asked me in person to return the policy forms. The request was made on II December, 1931, by Wakefield Mowery. I turned the forms over to *276him and he gave me a receipt for them. I have the receipt here: ‘George Washington Eire Insurance Company, Greensboro, North Carolina. Hagood Realty Co., Agents, New Bern, North Carolina, December 11, 1931. Received of Hagood Realty Co. of New Bern, North Carolina, George Washington Eire Insurance Company Policies Nos. 173161 to 173175 inclusively, and Nos. FT6702 to FT6725 inclusively. Wakefield Mowery, Spec. Agt., Wakefield Mowery.’ ”
After receiving the letter of 23 November, 1931, Hagood testified: “I sent them a check the next day and that relieved so I could go ahead again. . . . You see when I paid that check that relieved that. Yes, the check was in payment of my June and July account. The date of the check is 21 November. There is another check that paid the August and September bills. Here it is. This check of 24 November, $48.12, was in payment of the June and July account. Yes, at that time there was still unpaid the August and September accounts. The August account, $15.24, and September account, $2.84, so on 24 November’, 1931, there was outstanding and unpaid, after I had sent the $48.12 and the $18.08 check representing the August and September balances. I sent a check for August and September balances on 9 December; yes, the paper which you show me is that check, and the amount is $18.08.” The witness identified these two checks, one for $48.12 and the other for $18.08. Both of these checks were cashed by the defendant.
The policy issued in the George Washington Eire Insurance Company, the defendant, by the Hagood Realty Company to plaintiff, was numbered 173160 — amount $5,000, rate 1.716, premium $21.45. On 11 March, 1932, the defendant sent a statement headed "Account Current" to agency at New Bern, North Carolina, Hagood Realty Company, Agent. In this statement, among some four other policies issued by the Hagood Realty Company for insurance in defendant company, is the |3remium for the very policy in litigation on which the defendant showed that the Hagood Realty Company owed its total in premiums, $39.22, ■on this statement is No. 173160, amount insured $5,000, gross premium 20 per cent, $21.45. With Hagood’s testimony and this "Account Current,” the question of Hagood’s agency was properly left to the jury. The "Account Current" was no routine matter, it was some evidence. It is easily distinguishable from the case of Sellers v. Insurance Co., 205 N. C., 355. In that case the policy was forfeited under the terms of the contract. It is said at p. 357: “Mailing notice of the regular quarterly premium due 12 August, 1932, in compliance with the provisions ■of the statute, was but a routine matter, and did not have the effect of waiving the intervening forfeiture and reviving the policy.” It was further in evidence that Hagood offered to pay the premium to the defendant after the fire, but Mowery, agent for defendant, refused to accept it.
*277In regard to the other aspect, Hagood testified: “Q. On cross-examination you mentioned the fact that you had not called on Belk Brothers for any premium in connection with the George Washington policy, will you explain why you didn’t call on the plaintiff for any additional premium on account of the George Washington policy? A. Because they had already paid a year’s premium. Q. Prior to 5 December, 1931, state whether you knew other fire insurance was outstanding on this stock of goods. A. Yes. I cannot name the policies they had that were outstanding when we wrote the George Washington policy. I didn’t know, on 5 December, 1931, how much insurance they had. I knew they had other insurance, but I didn’t know how much. The Hagood Realty Company and the George Washington Fire Insurance Company had no agreement as to the length of time within which the Hagood Realty Company could make settlement for premiums on policies.”
The defendant contends that the suit policy is yoid because of concurrent insurance not noted thereon. We cannot so hold. The policy stated “it is understood and agreed that no insurance in addition is permitted to this policy unless the total insurance, including this policy, is entered in paragraph aboye.” In Short v. LaFayette Life Insurance Co., 194 N. C., 649 (650), quoting a wealth of authorities, speaking to the subject, we find: “In Insurance Co. v. Grady, 185 N. C., 348, 353: ‘Another principle recognized in this jurisdiction and pertinent to the inquiry is that, in the absence of fraud or collusion between the insured and the agent, the knowledge of the agent, when acting within the scope of the powers entrusted to him, will be imputed to the company, though a direct stipulation to the contrary appears in the policy, or the application for the same.” Laughinghouse v. Insurance Co., 200 N. C., 434; Colson v. Assurance Co., 207 N. C., 581.
Before the policy of 5 December, 1931, was issued to plaintiff in defendant company, the Hagood Realty Company knew that other insurance was on the plaintiff’s goods. The amount was $35,000 and $15,000 of that sum issued through the Hagood Realty Company agency. The present policy being $5,000 and the loss was $80,000. The position of defendant is untenable from the facts and circumstances of this case. There was no semblance of bad faith in the matter. There was no oyer-insuring. The general knowledge of Hagood indicated that the goods insured were far in excess of the insurance on the property. Midkiff v. Insurance Co., 197 N. C., 139 (142).
It is contended by defendant that the Great National Insurance policy is not yalidly canceled. If this was correct, we do not see how it concerns defendant. This is not an action between plaintiff and the Great National Fire Insurance Company. A policy was issued in de*278fendant’s company to plaintiff, and plaintiff claims under that policy, not under the Great National policy, which, it is not disputed, was broJce, and the Hagood Realty Company canceled it as its agent, and this was ratified by plaintiff, and Hagood Realty Company was warranted in cancelling same, acting on the information from the State Insurance Commissioner and to carry out its contract with plaintiff “to be fully insured for one year." We think the facts in this case are distinguishable from Jernigan v. Insurance Co., 202 N. C.,. 677. In the Jernigan case, supra, at p. 680, it expressly says: “The foregoing cases and many others of like tenor fully recognize the right of the insured to ratify the action of the local agent in issuing the substituted policy, for the reason that both policies were obviously issued for his benefit. Nevertheless, in the case at bar, the insured stated that she ‘was looking to the National Union Eire Insurance Company, to whom she had paid her premium, to pay the loss and damage which she had sustained.’ The result is that the National Union policy, not having been properly canceled, was in full force at the time of the fire, and the local agent, without the knowledge or consent of the plaintiff, had no authority to issue the Yorkshire policy. Moreover, as the insured has not ratified the issuance of the Yorkshire policy, she is entitled to recover upon the first policy issued.”
We do not think the conduct of Hagood Realty Company in this transaction was inconsistent with the duties which it owed to the companies, or such a dual agency that would taint the transaction. The agent did not assume incompatible or conflicting duties. The duties are such as are usually recognized in every-day transactions with insurance agencies. “There was no bad faith.” The defendant contends that the policy was ineffective as a contract, as it was incomplete in material respects when mailed and received. We cannot see how defendant can complain; it contends that there was no valid contract of insurance in any respect. It also contends that the plaintiff’s name is “Belk’s Department Stores of New Bern, North Carolina, Incorporated.” The assured named in the policy is the “Belk’s Department Store.” Defendant did not in its answer make any such contention. Plaintiff was a corporation, and this was admitted in defendant’s answer. If the full name of the corporation is not set out in the policy, only “Belk’s Department Store,” the balance can be treated as surplusage, as the policy was received by the Belk’s Department Store of New Bern, North Carolina, Incorporated, and intended for it. If defendant had set up this defense, the plaintiff could have answered and set up mutual mistake, and had the full name inserted in the policy. The contention comes too late.
We see no error in refusing the prayers for instruction tendered by defendants, nor any error in the charge of the court below. We think *279the issues submitted by the court below determinative of the controversy and there was no error in not submitting to the jury the issues submitted by the defendant. The court below, in its charge to the jury on the issues submitted, covered every aspect set forth in the issues tendered by defendant. In the charge of the court below, the contentions of both sides were carefully and accurately given. It may not be amiss to say that in the many important legal questions involved in this controversy, the court below gave an unusually clear and accurate charge of the law applicable to the facts. The jury has found the issues for plaintiff and against defendant.
In the record we find no prejudicial or reversible error.
No error.
Stacy, C. J., and BkogdbN, J., dissent.